On July 26, 2013, the Defendant was sentenced for amended Count II: Criminal Possession of Dangerous Drugs, a felony, in violation of Section 46-9-102, MCA to commitment to the Montana Department of Corrections for a Five (5) year term for placement in an appropriate correctional facility or program; court recommends placement in an appropriate Chemical Dependency Treatment Program; this sentence shall run concurrent to the sentence imposed in Cause No. DDC-12-419; and other terms and conditions given in the Judgment of Conviction and Sentencing Order dated August 2, 2013.
On August 7,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and appeared by Vision Net from Crossroads Correctional Center in Shelby, Montana. The Defendant was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.